Exhibit 10.18
 
TERMINATION AGREEMENT
 
This termination agreement dated as of July 21, 2014 (the “Agreement”) is
between YA GLOBAL MASTER SPV LTD., a Cayman Islands exempt limited partnership
(the “Investor”), and OMAGINE, INC., a corporation organized and existing under
the laws of the State of Delaware (the “Company”). Each of the Investor and the
Company are sometimes referred to herein as a "Party" or collectively as the
"Parties".
 
This Agreement is a further amendment to that certain Stand-By Equity
Distribution Agreement between the Parties dated as of the 4th day of May 2011,
as amended (the “2011 SEDA”).
 
WHEREAS, on April 22, 2014, the Parties entered into a new Standby Equity
Distribution Agreement (the "2014 SEDA"), and
 
WHEREAS, the Company is preparing to file a registration statement with the SEC
to register the shares of the Company’s common stock which may be sold to the
Investor pursuant to the 2014 SEDA.
 
NOW THEREFORE, the Parties hereby agree as follows:
 
Notwithstanding the scheduled September 1, 2014 expiration date of the 2011
SEDA, the Parties hereby agree that pursuant to Section 10.02 of the 2011 SEDA,
the 2011 SEDA is hereby terminated as of July 21, 2014 by this mutual written
consent of the Parties.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
 

 
COMPANY:
 
   
Omagine, Inc.
         
By: /s/  Charles P.
Kuczynski                                                                
   
Name:  Charles P. Kuczynski
   
Title:  Vice-President
               
INVESTOR:
 
   
YA Global  Master SPV Ltd.
         
By:  Yorkville Advisors Global, LP
   
Its: Investment Manager
         
By:  /s/ Mark Angelo                                                      
   
Name: Mark Angelo
   
Title: Managing Member
       



 